Title: To John Adams from Elbridge Gerry, 24 July 1799
From: Gerry, Elbridge
To: Adams, John



Dear Sir
Cambridge 24th July 1799

I have the honor to enclose a copy of Mr Pickerings letter to me of the 20th of June No 1, of an account of Stores said to have been purchased for the Sophia No 2, & of his statement of my account No 3; the latter of which, as I conceive, is unjust in several particulars.
1st Mr Pickering has considered my salary as terminating the 12th of may; stating, that it was “the day on which I received his letter, directing my return to the United States,” & that “he considered my stay in France, after that time, as perfectly gratuitous.” I received no such directions from any one, neither had he, unless by express order of his superior, any authority whatever over me. thro him, I received on that day, the Presidents instructions of the 23d of march 1798 purporting, that if the Envoys were then in treaty, with persons duly authorized by the Directory, on the subject of their mission, they were to remain, & expedite the completion of the treaty act. I was then in a situation, unknown to the President when the instructions were issued, which it was conceived, would have justifyed the remaining at Paris, to ascertain the veiws of the french government, & prepare the way, if it was so inclined, for a reconciliation; or if not, to make its disposition manifest to the government & citizens of the United States. I was not accredited, but was urged to the measure by the french minister, duly authorized to treat with me. peace, or war, appeared to depend on the sincerity or insincerity of the french declarations in regard to the United States, & I had no reason to doubt, that the Government, would, on the principle of its instructions, have approved of my conduct, in pursuing a fair prospect of ascertaining these points. this opinion has been since confirmed by the Presidents message to Congress of the 21st of June 1798, wherein he says “I presume, before this time, Mr Gerry has received fresh instructions, to consent to no loan, and therefore the negotiation may be considered at an end.” The demand of a loan, the only ground of that presumption, having been then relinquished by the french government, had this circumstance been known to the President, he would not probably have expected the negotiation to end, on the receipt of those instructions. nevertheless, “suspense” being represented by the instructions as “ruinous”, after the receipt of them, I did not incline to lose a moment of time in making arrangements to return even to attain the important object mentioned: lest my remaining in France, might be attended with injuries to the United States, paramount to the advantages on prospect. application was therefore immediately made for my passport. Having waited ‘till the 27th of may, for the fitting out the Sophia & Mr Humphrys’ return from Lyons, I should probably, within a day or two afterwards have left Paris, with the wished for information, had not american news papers arrived, with the publication of our dispatches. this, having irritated the directory to an high degree, produced my detention, & would undoubtedly have brot on a war, had not three of the directors, suppressed their resentment to counteract G Britain; whose Government, by rapidly distributing the dispatches thro’ out Europe, & by friendly acts towards the United States, raised strong apprehensions, that it expected much benefit from engaging them in the war, & had great hopes of accomplishing it. had this taken place, it would undoubtedly have been followed, by my confinement, on account of my communications in general, & particularly in regard to the conduct of the french minister; & probably, as my health was bad, by the loss of my life. & can it, Sir, be reasonable, that to this should be added the deprivation of salary, after the 12th of may; when, had I received a positive recall, one branch of the Government, had put it out of my power to obey it, by publishing the secrets of the embassy? I impute no blame for this act; but if the publick welfare required measures which put my life in danger, it cannot be urged, that publick justice requires my defraying the expence of an unavoidable detention, in consequence of those measures: more especially, when it is considering, that the salary, handsome as it was, did not exceed the necessary expences of a public minister, that I could have had no other motive than the publick interest for remaining there, after the departure of the other envoys, that every personal consideration prompted my return to the Untied States, that after the 12th of may, my exertions were incessant to obtain a passport, & that by them alone, a clearance was obtained for the Sophia. much more may be said on this head, but I shall only refer to my dispatches, for supporting the facts herein stated.
2dly Mr Pickering has charged my account with 579 dollars: 94 cents for the passage of myself & servant from Havre, when I could have been much better accomodated on board a packet, notwithstanding the polite attentions of Captain Geddis, for 200 or 250 dollars. the pretext of Mr Pickering for this extravagant charge is a certificate from Mr Humphreys “that the articles mentioned as cabin stores were purchased at my request” & a second certificate, for it seems the first was not sufficient for the purpose “that many articles aforesaid were provided by my special orders, & would not have been provided by Capt Geddis & himself; & therefore one half the amount, should be charged to me.” he makes no particular mention of the articles, or their amount which subjected me to the payment of half of that account, & Mr Humphrys is inaccurate in his statement of facts. the day after his arrival at Paris, to the best of my memory, I informed him, that I should be ready to embark as soon as the brigantine could be fitted for sea, & desired him to make out a list of cabin stores, & send them to Capt Geddis. he repeatedly expressed a wish for my assistance, in consequence of which, from my list of stores for the outward passage, I made out one with him, & depended on him for determining the quantities. in some instances I thot the quantities large, and he observed, the articles would not be lost, but would serve for the next voyage: & the observation was just. When I arrived at Havre, finding he could not come over, & had not compleated the list of stores, I sent for it, ordered the articles to be purchased contained in No 4, & informed him, that as I should pay for my passage, they might be placed to the ships account had he hinted to me, that the articles of my passage out, were unnecessary for the other passengers, or that to purchase them for the ship, was not agreable to him or the Captain, I would have provided for myself, & in that case stores for the Captain myself, & servant, & for Mr Humphrys likewise, would even at the american rates, not have exceeded 250 Dollars for with that sum, on my outward passage I subsisted the Captain, myself & servant, & the mate for the most part; & nearly one third of the stores were left, on our arrival at Rotterdam. besides, there were daily in the cabin of the Sophia seven, in addition to whom, two other passengers were expected, & actually provided for—1800 livres equal to £100 lawful, are charged for grocery. What the articles were, I know not; but can it be supposed, Sir, that one half of them was requisite for me, or that they were not sufficient for half a score passengers? or that I consumed, or ordered for myself, half of 15 dozn of claret, or of a hogs head of brandy? Sure I am, that my consumption did not exceed one dozen of the former; & that half of the latter would serve me twenty centuries, for I do not use a gill in a year. some of the articles which I procured at Havre, were for the Ships crew, as well as passengers & were so applyed; & there was not an article, to my recollection, appropriated to my particular use. nevertheless, if any stores procured by my means, are not usually provided for cabin passengers, in health or sickness, I wish to be charged with them: for I did not expect, & cannot consent, on the one hand, to put the publick, for my accomodation, to an unnecessary expence; or, on the other hand, to submit to a gross imposition.
3dly Mr Pickering has charged the guilders, drawn by me, from the bankers of the U. States at Amsterdam in 1797 & 98, at 40 cents; Whereas the act of Congress of the 4th of august 1790, provides, that each florin or guilder of the United Netherlands shall be estimated at 39 cents. this by an act of Congress of the 2d of march last, was altered to 40 cents, from & after the 1st of this month, being twelve months subsequent to the last of my drafts, & nine or ten months after the exhibition of my account in which were credited the passages of myself & servant, with a blank for the amount. Why Mr Pickering has deferred the adjustment of that account, I know not; neither do I think it probable, had the act last mentioned reduced the value of the guilder, it would have been charged to me at the reduced value. it would not have been just, or in my part expected.
I shall make no comment on Mr Pickering’s submitting to the arbitration of his messenger, the accounts of a publick minister, & his thus debasing the office; or on his general conduct towards me, before & after my return from Europe; the circumstances of which, must, it is conceived convince any impartial mind, that justice from him, in this case, is not to be expected, & that an appeal to the President is indispensable.
I have made a statement in No 5, of the sums due to me, in consequence of the surcharges & short credit, herein referred to; amounting to 2410 dollars: 94 cents, which is respectfully submitted to the President.
I have the Honor to remain, dear Sir, with every sentiment of attachment / & respect, your most obedt / & very huml Sert.
E Gerry
P.S The extracts No 6 may still further confirm, if necessary, some facts herein stated

